PER CURIAM.
We reverse the trial court’s order summarily denying appellant’s rule 8.850 motion for postconviction relief.
In Gibson v. State, 122 So.3d 428 (Fla. 4th DCA 2018), we remanded a prior order that denied appellant’s motion without explanation or attachments. On remand, the State filed a response which argued that the motion failed to satisfy the pleading requirements of Alcorn v. State, 121 So.3d 419 (Fla.2013). The trial court denied the motion based on the State’s response which argued that appellant should be granted sixty days to file an amended motion. The trial court provided no explanation other than to incorporate the State’s response into the order of denial.
This matter is remanded for the trial court to follow Florida Rule of Criminal Procedure 3.850(f)(2) and enter an order allowing appellant sixty days to file an amended motion if he can do so in good faith. See Spera v. State, 971 So.2d 754 (Fla.2007).

Reversed and remanded.

GROSS, LEVINE and CONNER, JJ., concur.